Order entered October 20, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00773-CV

                    IN THE INTEREST OF R.R. AND J.V., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-11-02361-R

                                            ORDER
       Because the reporter’s record is not due to be filed until October 27, 2014, we DENY as

premature appellant’s October 17, 2014 second motion to extend time to file brief. Appellant’s

brief shall be filed within thirty days of the filing of the reporter’s record. See TEX. R. APP. P.

38.6(a)(2).




                                                      /s/   ADA BROWN
                                                            JUSTICE